 
EMPLOYMENT AGREEMENT
WITH
MICHAEL J. HARTNETT
 
This Employment Agreement (the “Employment Agreement”) is dated effective as of
this 4th day of April, 2010 (the “Commencement Date”) and made between RBC
Bearings Incorporated, a Delaware corporation (“Employer” or the “Company”) and
Michael J. Hartnett Ph.D. (“Employee”). Prior to and through the time of their
entry into this Agreement, Employee has served as Employer’s President, Chief
Executive Officer and Chairman of its Board of Directors pursuant to an
Employment Agreement dated July 1, 2005 (“Prior Employment Agreement”). Both
parties wish to continue this employment relationship under the terms reflected
in this Agreement.
 
Therefore, Employer hereby employs Employee and Employee hereby accepts
employment, on the terms and conditions hereinafter set forth.
 
1. 
DEFINITIONS.


 
As used in this Agreement, and unless the context requires a different meaning,
the following terms shall be defined as follows:
 
“Change in Control” is as defined in the RBC 2005 Long-Term Equity Incentive
Plan as amended.


“Competing Business” means any business (including, without limitation, research
and development) that is carried on by Employer in any material respect, and
with which Employee is actively involved, during the Term.
 
“EBITDA” shall mean the income of the Employer increased by interest, taxes,
depreciation and amortization, calculated in a manner consistent with the
calculation of the Plan.


“Good Reason” shall mean for the 24 month period following a Change in Control
any of the following which occur subsequent to the Commencement Date without
your express written consent:


(i)            a substantial reduction in the Employee’s title, position,
duties, responsibilities and status with the Company inconsistent with the
Employee’s title, duties, responsibilities and status immediately prior to a
change in the Employee’s titles or offices, or any removal of the Employee from
or any failure to reelect the Employee to any of such positions, except in
connection with the termination of his employment for disability, retirement or
Cause or by the Employee other than for Good Reason;
 
(ii)           a relocation of Employee’s principal work location without his
consent to a location more than 25 miles from the Company’s headquarters at
Oxford, Connecticut;
 
(iii)          any material breach by the Company of any provision of this
Agreement; or (iv) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company.


“Plan” shall mean the operating plan established by the Employee, in his status
as CEO of Employer and as approved by the Board within thirty (30) days
following the beginning of each fiscal year, as applicable to Employer and as
applicable to the determination of bonuses payable to others of Employer’s
employees to the extent such bonuses are calculated by reference to operating
results.
  
“Person” means any natural person, partnership, corporation, trust, company or
other entity.
 
“Territory” means the geographical area in which the Employer engages in any
business (other than an insignificant amount of business), with which Employee
is actively involved, during the Term.


“Equity Vesting Triggering Event” means the occurrence of any of the following:


(i) the expiration of the Term of this Agreement pursuant to Section 2;
 
Page 1 of 10

--------------------------------------------------------------------------------


 
(ii) the termination of this Agreement pursuant to Section 8(a) upon Employee’s
death or Total Disability;


(iii) the termination of this Agreement by the Employer pursuant to Section 8(c)
without Cause; or


(iv) the termination of this Agreement by the Employee pursuant to Section 8(d)
for other than Good Reason.
 
2. 
TERM.


 
Subject to the terms and conditions of this Agreement, the Company shall employ
Employee as its President, Chief Executive Officer, and Chairman of its Board of
Directors for a term commencing on the Commencement Date hereof and continuing
until March 31, 2012 or until earlier terminated pursuant to the provisions of
Section 8 hereof  (the “Initial Term”). Upon expiration of the Initial Term,
this Agreement will automatically renew for additional one (1) year periods
(each a “Renewal Term”) unless either party notifies the other of its intent not
to so renew within ninety (90) days prior to the expiration of the Initial Term
or any Renewal Term. (The Initial Term and all Renewal Terms shall collectively
be referred to as the “Term”).
 
3.      
DUTIES.

 
 

(a)           During the Term, Employee agrees to serve Employer as its
President, Chief Executive Officer and Chairman of its Board of Directors (the
“Board”) reporting to the Board, and in such other executive capacities as may
be agreed from time to time by the Board (or a duly authorized committee
thereof) and Employee; provided that (i) Employee’s duties shall at all times be
limited to those commensurate with the foregoing offices, and (ii) Employee
shall not be obligated, without his consent, to relocate his principal office
location from Oxford, Connecticut (or the surrounding reasonable commuting
area), although the foregoing limitation is not intended to limit Employee’s
requirement, in the normal course of business, to travel to the Employer’s other
business locations. Employee shall serve, if elected, as a director of, and if
agreed by Employee and the board of directors of the organization in question,
shall serve as an officer and render appropriate services to, corporations
directly or indirectly controlled by Employer (“Employer’s Affiliates”) as
Employer may from time to time reasonably request (but only such services as
shall be consistent with the duties Employee is to perform for Employer and with
Employee’s stature and experience). All duties and services contemplated by this
Section 3 are hereinafter referred to as the “Services.”
 
 

(b)          During the Term, Employee will devote his full business time and
attention to, and use his good faith efforts to advance, the business and
welfare of Employer; provided that the foregoing shall not restrict Employee’s
rights to engage in passive investment activities, to serve on the boards of
directors of other entities (so long as such activities are not violative of
Section 4 below), or to engage in civic, charitable and other similar
activities.
 
 

4. 
CONFIDENTIAL INFORMATION AND COVENANT NOT TO COMPETE.

 

(a)            Employee hereby agrees that, during the Term and thereafter, he
will not disclose to any Person, or otherwise use or exploit in competition with
Employer or Employer’s Affiliates, any of the proprietary or confidential
information or knowledge treated by the Employer or Employer’s Affiliates as
confidential, including without limitation, trade secrets, processes, records of
research, information included in proposals, reports, methods, processes,
techniques, computer software or programming, or budgets or other financial
information, regarding Employer or Employer’s Affiliates, its or their business,
properties or affairs obtained by him at any time (i) during the Term or
(ii) during any employment of Employee with the Employer or any of Employer’s
Affiliates prior to the Commencement Date (“Prior Employment”), except to the
extent required to perform the Services; PROVIDED that the foregoing shall not
apply to: (A) information in the public domain other than by reason of a
violation of this Agreement by Employee, or (B) information that Employee is
compelled to disclose by operation of law or legal process (so long as Employee
provides Employer with prior notice of any such compelled disclosure and an
opportunity to defend against such disclosure), or (C) information generally
known to Employee by reason of his particular expertise that is not specific to
the Employer.
 
Page 2 of 10

--------------------------------------------------------------------------------


 
(b)            Employee hereby agrees that during the Term and for a period of
two years thereafter (the “Non-Compete Term”), he will not (i) engage in or
carry on, directly or indirectly, any Competing Business in any Territory in
which such Competing Business is then engaged in by the Employer, (ii) allow his
name to be used by any Person engaged in any Competing Business, (iii) invest
in, directly or indirectly, any Person engaged in any Competing Business, or
(iv) serve as an officer or director, employee, agent, associate or consultant
of any Person engaged in a Competing Business (other than Employer or any
Employer’s Affiliate). Notwithstanding the foregoing, the Non-Compete Term shall
be only for the Term hereof in the event Employee’s employment hereunder is
terminated by the Employer hereunder without Cause (as provided in
Section 8(c) below) and shall be for a period of twelve (12) months following
such termination by the Employee with Good Reason (as provided in
Section 8(d) below). Subject to Section 3 (b) hereof, nothing herein shall
prohibit the Employee from (A) investing in any business that is not a Competing
Business or (B) investing in a publicly-held entity if such investment
(individually or as part of a group) is limited to not more than five percent
(5%) of the outstanding equity issue of such entity.
 
 

(c)            All intellectual properties developed by Employee during the Term
or during any Prior Employment and that is related to the business (or
foreseeable business prospects) of the Employer with which Employee is actively
involved shall be for the account of the Employer. Employee agrees to enter into
such agreements (including transfer documents) as may be reasonably required by
Employer to confirm the foregoing.
 
 

(d)            Employee shall not, during the Non-Compete Term, directly or
indirectly, solicit or induce or attempt to solicit or induce any affiliate,
director, agent, or employee of Employer or contractor then under contract to
the Employer, to terminate his, her or its employment or other relationship with
Employer for the purpose of entering into a similar relationship with any
Employer’s competitors or for any other purpose or no purpose. Employee shall
not, during the Non-Compete Term, directly or indirectly, solicit or induce or
attempt to solicit or induce any customer or supplier of Employer to terminate
his, her or its relationship with Employer for the purpose of entering into a
similar relationship with any competitors of Employer or Employer’s Affiliates
or for any other purpose or no purpose.
 
 

(e)            Employee agrees that the remedy at law for any breach by him of
any of any of the covenants and agreements set forth in this Section 4 will be
inadequate and will cause immediate and irreparable injury to Employer and that
in the event of any such breach, Employer, in addition to the other remedies
which may be available to it at law, shall be entitled to seek injunctive relief
prohibiting him from the breach of such covenants and agreements.
 
 

(f)            The parties hereto intend that the covenants and agreements
contained in this Section 4 shall be deemed to include a series of separate
covenants and agreements, one for each and every county of the states in which
the Employer does business. If, in any judicial proceeding, the duration or
scope of any covenant or agreement of Employee contained in this Section 4 shall
be adjudicated to be invalid or unenforceable, the parties agree that this
Agreement shall be deemed amended to reduce such duration or scope to the extent
necessary to permit enforcement of such covenant or agreement.
 
 

5.              INDEMNIFICATION.
 
 

Employer hereby agrees to indemnify Employee to the maximum extent permitted by
Delaware law at the time of the assertion, against any liability against
Employee arising out of or relating to his status as an employee, officer or
director acting within the course and scope of employment, office or director
responsibility of Employer or any Employer’s Affiliate at any time during the
Term, whether such liability is asserted during or after the Term.
 
6.    
COMPENSATION AND BENEFITS.

 
 

(a)            During the Term, Employer shall pay Employee a salary at the rate
of sixty thousand  five hundred and thirty one dollars ($60,531) per month
payable at least as frequently as monthly and subject to payroll deductions as
may be necessary or customary in respect of Employer’s salaried employees (“Base
Salary”). The Base Salary will be subject to an automatic annual increase
effective December 1 of each year during the Term in a percentage amount equal
to the greater of (i) five percent (5%) or (ii) the annual percentage increase
in the All-Items Consumer Price Index for All Urban Consumers for such year as
determined for the month of August.
 
Page 3 of 10

--------------------------------------------------------------------------------


 
 
 

(b)           During the term, Employee shall also be entitled to receive the
benefits set forth in Schedule A hereto (the “Additional Benefits”) as well as
any normal executive benefits of Employer not enumerated in that Schedule.
 
 

(c)           During the Term, Employee shall also be entitled to receive
annual-performance bonuses in amounts and at times as follows:
 
 

Employee shall be entitled to an annual performance bonus with respect to each
fiscal year of the Employer during which Employee remains an employee of the
Company beginning with the fiscal year ending April 1, 2011, in an amount
determined as a percentage of Employee’s Base Salary, based on the following
criteria:
 
Percentage of Actual EBITDA to Plan
 
Amount of Bonus
 
Less than 90%
 
Discretion of Board of Directors
 
90% to 99.9%
 
100% of Base Salary
 
100% to 109.9%
 
150% of Base Salary
 
110% or higher
 
200% of Base Salary
 

 
The amount payable under this formula, if any, shall be paid to Employee within
fifteen (15) days following the publication of the Company’s financial
statements for each fiscal year of the Employer during the Term, but in no event
later than one hundred twenty (120) days following the end of such fiscal year.


(d)           Upon execution of this Agreement, the Company shall pay Employee a
signing bonus in the amount of  $500,000  and will grant Employee as of the
Commencement Date 25,000  shares of Restricted Stock which shall vest over a
three (3) year period on each subsequent anniversary of the Commencement Date.
 
7.     
EXPENSES.

 
 

Employer will pay or reimburse Employee for such reasonable travel,
entertainment, educational and other expenses as he may incur on behalf of
Employer during the Term in connection with the performance of his duties
hereunder.
 
8.  
TERMINATION OF EMPLOYMENT.

 
 

Notwithstanding Section 1 hereof, the Initial Term may be terminated prior to
March 31, 2012, and any Renewal Term may be terminated under the following
circumstances:
 
(a)           DEATH OR TOTAL DISABILITY. The Term shall automatically and
immediately terminate upon Employee’s death or “Total Disability.” For purposes
of this Agreement, “Total Disability” shall mean Employee’s physical or mental
incapacitation or disability that renders Employee unable to perform the
Services as performed prior to such incapacitation or disability for the period
of twenty-six (26) consecutive weeks or during anyone hundred fifty (150)
business days (whether or not consecutive) during any twelve (12) month period
during the Term.
 
 

(b)           TERMINATION BY EMPLOYER FOR CAUSE. Employer, at its election,
shall have the right to terminate the Term, by written notice to Employee to
that effect, for “Cause”. The term “Cause” shall mean:
 
 

 
(i) 
any act of fraud, embezzlement, theft or conviction of a crime involving moral
turpitude;

 
(ii) 
any material breach by Employee of any material covenant, condition, or
agreement in this Agreement (“Employee’s Material Breach”); or

 
(iii) 
any chemical dependency by Employee (other than in connection with medicines
prescribed for Employee).

 
To terminate the Term pursuant to this Section 8(b), Employer shall give written
notice (“Cause Notice”) to the Employee specifying the claimed Cause. If
Employee fails to cure the same within thirty (30) days after the receipt of the
applicable Cause Notice (or such longer period as may be reasonably required if
such actions are subject to cure), the Term shall terminate at the end of such
thirty (30) day period or such longer reasonable period, as the case may be.
Notwithstanding anything that may be interpreted to the contrary, it is
expressly agreed that no act of the type contemplated by or described in
Section 8(b)(i) shall be capable of being cured by Employee and the Employer may
terminate Employee immediately without the requirement for such cure period.
 
Page 4 of 10

--------------------------------------------------------------------------------


 
(c)           TERMINATION BY EMPLOYER WITHOUT CAUSE. Employer shall have the
right, at its election, to terminate the Term at any time for any reason other
than “Cause” upon not less than sixty (60) days prior written notice to
Employee.
 
 

(d)           TERMINATION BY EMPLOYEE. Employee shall have the right, at his
election, to terminate the Term at any time by written notice to Employer upon
not less than one hundred and twenty (120) days prior written notice; provided,
however, that (i) such notice period shall be thirty (30) days in the case of a
termination for “Good Reason”; and (ii) if such termination is other than for
Good Reason the Non-Compete Term, for purposes of Section 4(b) and (d), shall
continue through March 31, 2012.
 
(e)            SALARY AND BENEFITS IN EVENT OF TERMINATION. Upon termination of
the Term, the following shall be applicable, notwithstanding anything to the
contrary elsewhere herein:
 
(i)            If the Term is terminated by Employer for Cause pursuant to
Section 8 (b) or by Employee pursuant to Section 8 (d) other than for Good
Reason, Employee shall thereafter be entitled to the Base Salary and all
benefits, including the Special Benefits for six months following the effective
date of such termination, unless otherwise agreed by Employer.
 
(ii)           If the Initial Term is terminated (A) due to Employee’s death or
Total Disability pursuant to Section 8 (a) hereof, or (B) by the Employer
without Cause pursuant to Section 8 (c) hereof,  (x) Employer shall pay to
Employee on the date of termination the Base Salary due to Employee for the then
remainder of the period ending March 31, 2012, net of any benefits paid
to  Employee pursuant to any policy of disability insurance maintained by
Employer, plus a PRO RATA portion of the Employee’s annual bonus for the fiscal
year of the Employer in which such termination occurs  (provided that in the
case of Employee’s death or Total Disability such payment and benefits shall
extend for no longer than for the then remainder of the period ending March 31,
2012), and (y) Employee shall be entitled to all benefits including the Special
Benefits described in Section 6 (b) hereof for the then remainder of the period
ending March 31, 2012.


(iii)           If a Renewal Term is terminated (A) pursuant to Employee’s death
or Total Disability pursuant to Section 8 (a) hereof, or (B) by the Employer
without Cause pursuant to Section 8 (c) hereof,  (x) Employer shall pay to
Employee (or Employee’s estate or designated beneficiaries) on the date of
termination the Base Salary due to Employee for the then remainder of the
Renewal Term, net of any benefits paid to  Employee pursuant to any policy of
disability insurance maintained by Employer, plus a PRO RATA portion of the
Employee’s annual bonus for the fiscal year of the Employer in which such
termination occurs  (provided that in the case of Employee’s death or Total
Disability such payment and benefits shall extend for no longer then remainder
of the Renewal Term), and (y) Employee shall be entitled to all benefits
including the Special Benefits described in Section 6 (b) hereof for the than
remainder of the Renewal Term.


(iv)           If a Change in Control occurs and if within 24 months after a
Change in Control, Employee’s employment is either terminated by the Company
without Cause or by Employee for Good Reason, Employee shall be entitled to the
compensation and benefits set forth in Schedule B, Change in Control Provisions.


 (v)            If an Equity Vesting Triggering Event occurs, all restricted
stock and stock option awards that have been granted to Employee shall
immediately and fully vest and all stock options grants shall be exercisable by
Employee on or before the day which is thirty nine (39) months from the initial
grant date, in the case of stock option grants with three (3) year vesting, and
on or before the day which is sixty three (63) months from the initial grant
date in the case of stock option grants with five (5) year vesting. Approval of
this Agreement by the Company’s Board Compensation Committee shall be deemed
approval of the amendments of the restricted stock and stock option grants as
provided in the immediately preceding sentence for all purposes under the RBC
2005 Long-Term Equity Incentive Plan as amended. The vesting provisions
contained in this subsection (v) shall take precedent over any vesting
provisions contained in Schedule B.
 
Page 5 of 10

--------------------------------------------------------------------------------



 
 
(f)            DELIVERY OF RECORDS UPON TERMINATION. Upon termination of the
Term, Employee will deliver to Employer all records of research, proposals,
reports, memoranda, computer software and programming, budgets and ether
financial information, and ether materials or records (including any copies
thereof) made, used or obtained by Employee in connection with his employment by
Employer and/or any Employer’s Affiliate.
 
 

9.             MISCELLANEOUS.
 
 

(a)            MODIFICATION AND WAIVER OF BREACH. No. waiver or modification of
this Employment Agreement shall be binding unless it is in writing signed by the
parties hereto and expressly stating that it is intended to modify this
Agreement. No waiver of a breach hereof shall be deemed to constitute a waiver
of a future breach, whether of a similar or dissimilar nature.
 
(b)           NOTICES. All notices and other communications required or
permitted under this Employment Agreement shall be in writing, served personally
on, or made by certified or registered United States mail to, the party to be
charged with receipt thereof.  Notices and other communications served in person
shall be deemed delivered when so served. Notices and other communications
served by mail shall be deemed delivered hereunder 72 hours after deposit of
such notice or communication in the United States Post Office as certified or
registered mail with postage prepaid and duly addressed to whom such notice or
communications is to be given, in the case of
 
 

(i)           Employer:
RBC Bearings Incorporated
One Tribology Center
Oxford, CT 06478
ATTN : Chief Financial Officer
 
(ii)           Employee:
Michael J. Hartnett
385 South Street
Middlebury, Connecticut 06762
 
Any party may change said party’s address for purposes of this Section by giving
to the party intended to be bound thereby, in the manner provided herein, a
written notice of such change.
 
(c)           COUNTERPARTS. This instrument may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Employment Agreement.
 
 

(d)           GOVERNING LAW. Except as otherwise expressly provided herein, this
Employment Agreement shall be construed in accordance with, and governed by, the
internal laws of the State of Connecticut applicable to agreements executed and
to be performed in such state without regard to principles of choice of law or
conflicts of laws.
 
 

(e)            COMPLETE EMPLOYMENT AGREEMENT. This Employment Agreement and its
Exhibits and Schedules, together contain the entire agreement between the
parties hereto with respect to the subject matter of this Employment Agreement
and supersedes all prior and contemporaneous oral and written negotiations,
commitments, writings, and understandings with respect to the subject matter of
Employee’s relationship with Employer, including Prior Employment Agreement
which is terminated effective as of the Commencement Date.
 
 

(f)             NON-TRANSFERABILITY OF EMPLOYEE’S INTEREST. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Employment Agreement shall be assignable or transferable. Any attempted
assignment, transfer, conveyance, or other disposition of any interest in the
rights of Employee hereunder shall be void.
 
Page 6 of 10

--------------------------------------------------------------------------------



 
In WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the day and year first above written.
 

 
EMPLOYEE:
     
/s/ Michael J. Hartnett
       
MICHAEL J. HARTNETT
 
 
 EMPLOYER:
     
RBC BEARINGS INCORPORATED
     
By:
     
 /s/ Richard Crowell
       
RICHARD CROWELL
 Chairman
Compensation Committee
       

 
Page 7 of 10

--------------------------------------------------------------------------------


 
SCHEDULE A TO EMPLOYMENT AGREEMENT BETWEEN MICHAEL J.
HARTNETT AND RBC BEARINGS INCORPORATED, APRIL 4, 2010
 
SPECIAL BENEFITS
 
1. Employee shall be reimbursed by Employer, as valued, determined and approved
by the Vice President and Chief Financial Officer, for personal expenses up to a
total of $50,000 in any fiscal year. Such personal expenses may include, but not
be limited to, use of the Employer’s aircraft facility.
 
 
2.            At Employer’s expense,
 
Executive Medical Coverage ($10,000 per year supplemental coverage).
 
Dental insurance.
 
Prescription drug coverage.
 
The above medical, dental and prescription drug coverage benefits are subject to
change at any time at the discretion of the Board of Directors of Employer;
provided that such coverages provided to Employee shall at all times be at least
as beneficial to Employee as are the coverages provided to other of Employer’s
executive employees and shall always be fully paid by the Employer.
 
The above medical, dental and prescription drug coverage shall be in addition to
Employee’s participation in any medical, hospitalization of related coverage
maintained by Employer for the benefit of all its employees.
 
3. At Employer’s expense, disability insurance at least as beneficial to
Employee as the disability provided for Employee immediately preceding the
Commencement Date of this Agreement, provided that within that limitation, such
insurance may be modified from time to time at the discretion of the Board of
Directors of Employer.
 
4. The Employer shall maintain an appropriate apartment or other dwelling in Los
Angeles for use by the Employee throughout the Term. The parties acknowledge
that “appropriate” shall mean of at least the quality and convenience of the
dwelling maintained for this purpose immediately preceding the Commencement date
of the Agreement. .
 
5. Employee shall be provided six weeks of paid vacation for each twelve month
period during the Term, to accrue PRO RATA during the course of each such twelve
month period; and payable at Employee’s then- effective base salary rate on
termination if not used during the Term.
 
6. Employee shall have unrestricted use of an appropriate automobile throughout
the Term at the Employer’s expense, including without limitation, fuel,
insurance, maintenance and repair. When the Agreement expires or otherwise
terminates, Employee shall have the option to assume the lease or purchase the
vehicle for its book value as of the Termination date, such option to be
exercised within two months of said Termination date. The parties acknowledge
that “appropriate” shall mean of at least the quality and convenience of the
automobile used for this purpose immediately preceding the Commencement date of
the Agreement.


7. During the Initial term, Employee shall have the option of purchasing the
condominium owned by the Company at 22432 Manacor in Mission Viejo, California
for a price equal to the Company’s then current book value.
 
Page 8 of 10

--------------------------------------------------------------------------------


 
SCHEDULE B TO EMPLOYMENT AGREEMENT BETWEEN MICHAEL J.
HARTNETT AND RBC BEARINGS INCORPORATED, APRIL 4, 2010


CHANGE OF CONTROL PROVISIONS
 
  
1.          (a)           If a Change in Control occurs and if within 24 months
after a Change in Control, your employment is either terminated by the Company
without Cause or by you for Good Reason , the Company will pay you on your date
of termination a single lump sum cash payment equal to the sum of:


 
·
The base salary, unused vacation and any annual bonus applicable to a completed
fiscal year, which have not yet been paid to you through the date of
termination;



 
·
A bonus equal to your annual base salary applicable to you on your termination
date, multiplied by your maximum target bonus percentage then in effect and
prorated to account for the number of days you were employed by the Company
during the Fiscal Year in which you were terminated.



 
·
A severance payment equal to the sum of (i) 250% of your annual base salary, and
(ii) 250% of your Target Bonus in effect on such date.  “Target Bonus” shall
mean the amount payable under all annual incentive compensation plans of the
Company in which you participate, waiving any condition precedent to the payment
to you and assuming that the performance goals for the period were achieved at
the 100% level.



 
·
A reimbursement for all documented expenses, up to $15,000, actually incurred by
you for professional outplacement services within 3 months after your
termination.



            (b)           For the 18 month period following the termination of
the your employment, the Company (or the subsidiary that employed you) will
continue to provide coverage and participation to you at the same participation,
coverage and benefit levels (or will provide their equivalent) and pay the full
cost of coverage and participation under the employee health and other welfare
plans maintained by the Company and applicable to you on your termination date.
 
            (c)           Immediately prior to a Change in Control, you will
completely vest in all restricted stock and stock options that have been granted
to you. Approval of this Agreement by the Company’s Board Compensation Committee
shall be deemed approval of the vesting of restricted stock and stock options as
provided in the immediately preceding sentence for all purposes under the RBC
2005 Long-Term Equity Incentive Plan as amended.  All stock options that have
been granted to you will additionally be exercisable by you for a period of 18
months following the termination of your employment.
 
            (d)           All amounts paid under these Change in Control
provisions shall be subject to applicable tax withholding.
 
            (e)           In exchange for and prior to receipt of these benefits
you agree to execute and deliver to the Company its general release agreement
applicable to severed employees.
 
2.           You agree that in the event a third party (a) begins a tender or
exchange offer;  (b) circulates a proxy to stockholders; or  (c) takes other
steps to effect a Change in Control, you will not voluntarily terminate
employment with the Company (or the subsidiary that employs you) unless you
provide at least 3 months prior written notice to the Board of Directors of  the
Company, and you will continue to render the services expected of your position,
and you will represent the best interests of the stockholders of the Company
until the third party has abandoned or terminated the efforts to effect a Change
in Control or until a Change in Control has occurred and your employment has
been terminated.


3.           If you die prior to the time all payments due to you under these
Change in Control provisions have been made, then as soon as practicable after
your death (but in no event later than one month after), the Company shall pay
in a lump sum all sums not paid to you prior to your death. Payment shall be
made to your designated beneficiary or beneficiaries named under the 401(k) plan
maintained by the Company on the date of your death. If no such beneficiary is
named, such sums shall be paid to your estate.
 
Page 9 of 10

--------------------------------------------------------------------------------


 
4.                      Payments made pursuant to these Change in Control
provisions are intended to be exempt from Code §409A as separation pay to the
greatest extent possible. Accordingly, all provisions herein shall be construed
and interpreted consistent with that intent, but that, to the extent necessary
the Company  shall amend any such provision pertaining to such payment to comply
with Code §409A, and the regulations thereunder,  in the least restrictive
manner necessary without any diminution in the value of the payments to you.




Page 10 of 10

--------------------------------------------------------------------------------

